NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 6 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



VIMALABEN V. PATEL,                             No.    17-55414

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-04205-FMO-PLA
v.

SINGAPORE AIRLINES LIMITED, a
                                                MEMORANDUM*
foreign corporation,

                Defendant-Appellee,

and

DOES, 1-100, inclusive,

                Defendants.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                          Submitted December 3, 2018**
                              Pasadena, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: D.W. NELSON and WARDLAW, Circuit Judges, and PRATT,*** District
Judge.

      Vimalaben Patel appeals from the district court’s order granting summary

judgment in favor of Singapore Airlines Ltd. (“SIA”), on her state-law claim

alleging negligence in her treatment in connection with a flight to India. Patel, an

elderly woman, purchased round-trip airfare from SIA to travel from the United

States to India. Prior to the departure, Patel lost her U.S. passport, so she brought

her Indian passport, which bore a notation that the passport had been cancelled, to

the airport instead. Patel presented her cancelled Indian passport at SIA’s check-in

counter, and SIA allowed her to board the flight. Upon Patel’s arrival in India,

India’s Bureau of Immigration denied Patel entry into the country because of her

invalid passport. Patel was required to immediately board another long flight back

to the United States. Patel alleged that, as a result of this incident, she suffered

severe back pain, emotional trauma, and headaches.

      We review de novo a district court’s determination of subject-matter

jurisdiction and grant of summary judgment. Gingery v. City of Glendale, 831
F.3d 1222, 1226 (9th Cir. 2016); Ah Quin v. Cty. of Kauai Dep’t of Transp., 733
F.3d 267, 270 (9th Cir. 2013). We also review a district court’s interpretation of a




      ***
            The Honorable Robert W. Pratt, United States District Judge for the
Southern District of Iowa, sitting by designation.

                                           2
treaty de novo. Hosaka v. United Airlines, Inc., 305 F.3d 989, 993 (9th Cir. 2002).

We affirm the district court’s grant of summary judgment in favor of SIA.

      We decline to address the parties’ arguments with respect to whether the

Montreal Convention completely preempts state-law claims because we are

satisfied the district court had subject-matter jurisdiction over the action under 28

U.S.C. § 1332. Complete diversity of citizenship exists because Patel is a citizen

of California and SIA is a corporation organized and existing under the laws of

Singapore with its principal place of business in Singapore. See 28 U.S.C.

§ 1332(a). Further, in her state-court complaint, Patel sought damages in the

amount of one million dollars, which exceeds the amount-in-controversy

requirement. See id.

      We thus proceed to the question of whether Patel’s state-law claim for

negligence “satisf[ies] the conditions for liability under the Convention.” El Al

Israel Airlines, Ltd. v. Tseng, 525 U.S. 155, 176 (1999). It is well-settled that

“[t]he treaty precludes passengers from bringing actions under local law when they

cannot establish air carrier liability under the treaty.” Id. at 175. Patel seeks

damages for injuries she sustained on board one of SIA’s flights. Her round-trip

international flight with SIA unquestionably constitutes “international carriage” as

that term is defined in Article 1(2) of the Montreal Convention. Therefore, her

“action for damages . . . can only be brought subject to the conditions and such


                                           3
limits of liability as are set out in [the] Convention.” Montreal Convention art. 29;

see also Tseng, 525 U.S. at 161; Narayanan v. British Airways, 747 F.3d 1125,

1127 (9th Cir. 2014). Thus, in order for Patel to make a claim for negligence under

California law, she must first prove SIA is liable under the Convention.

      Patel asserts the Convention is not applicable because SIA cannot prove she

was on board the aircraft or embarking or disembarking it when the alleged

incident occurred. But, as the district court noted, this argument conflates the

issues of applicability and liability. While the Convention’s applicability rests on

whether a passenger suffered “a personal injury . . . ‘on board [an] aircraft or in the

course of any of the operations of embarking or disembarking,’” Tseng, 525 U.S. at

161 (quoting Warsaw Convention art. 17), a carrier’s liability depends on whether

“the passenger proves that an ‘accident’ was the cause of her injury,” Air France v.

Saks, 470 U.S. 392, 396 (1985). There is no dispute Patel’s alleged injuries

occurred while on board SIA’s aircraft. Thus, the Montreal Convention applies,

and the inquiry now turns to whether SIA is liable for Patel’s injuries.

      Article 17 of the Convention provides a “carrier is liable for damage

sustained in case of death or bodily injury of a passenger upon condition only that

the accident which caused the death or injury took place on board the aircraft or in

the course of any of the operations of embarking or disembarking.” Montreal

Convention art. 17(1). Thus, a plaintiff seeking to hold an air carrier liable for


                                           4
injuries she sustains must prove: (1) “there has been an accident,” (2) the

“accident” caused the plaintiff’s injury, and (3) “the accident took place on board

the aircraft or in the course of operations of embarking or disembarking.” E.

Airlines, Inc. v. Floyd, 499 U.S. 530, 535–36 (1991).

      An “accident” for purposes of Article 17 is defined as “an unexpected or

unusual event or happening that is external to the passenger.” Phifer v. Icelandair,

652 F.3d 1222, 1223 (9th Cir. 2011) (quoting Saks, 470 U.S. at 405). The

Supreme Court has advised that “[t]his definition should be flexibly applied after

assessment of all the circumstances surrounding a passenger’s injuries.” Saks, 470
U.S. at 405. However, the Court has cautioned that “when the injury indisputably

results from the passenger’s own internal reaction to the usual, normal, and

expected operation of the aircraft, it has not been caused by an accident.” Id. at

406. Whether the air carrier was negligent is not relevant because we must

examine “the nature of the event which caused the injury rather than the care taken

by the airline to avert the injury.” Id. at 407.

      Here, the “accident” that Patel claims to have occurred was SIA allowing her

to board its plane after she presented her cancelled Indian passport. The Court has

held, “it is the cause of the injury . . . rather than the occurrence of the injury

alone” that determines whether there has been an “accident.” Id. at 399. And what

caused Patel’s injury in this case is her knowing failure to travel with a valid


                                            5
passport, not SIA’s decision to allow her to fly without one. Thus, Patel cannot

demonstrate SIA created an “accident”—“external” to her—that caused her alleged

injuries; therefore, SIA cannot be held liable.

      Accordingly, we affirm the district court’s decision concluding Patel failed

to establish that SIA is liable for her alleged injuries under Article 17 of the

Montreal Convention.

      AFFIRMED.




                                           6